Title: From George Washington to Thaddeus Burr, 26 December 1782
From: Washington, George
To: Burr, Thaddeus


                        Sir
                            Head Qurs Newbg Decr 26th 1782
                        
                        In compliance with the request of the Civil Authority and Select Men of the Town of Fairfield communicated in your Letter of the 23d of Novr I have sent the Infantry of Sheldon’s Legion under the Orders of Major Tallmadge to take Quarters in that place.I beg, Sir, you will be assured nothing could be more agreeable to me, than your laudable exertions to prevent that pernicious intercourse with the Enemy, which has become some extensive & alarming; and that I am with great esteem Sir Your Most Obt Servt.
                        
                            
                        
                    